UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofOctober,2014 COMMISSION FILE NUMBER: 001-33373 CAPITAL PRODUCT PARTNERS L.P. (Translation of registrant’s name into English) 3 Iassonos Street Piraeus, 18537 Greece (Address of principal executive offices) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes oNo þ (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-.) Item 1 – Information Contained in this Form 6-K Report Attached as Exhibit I is a press release of Capital Product Partners L.P., datedJuly 22, 2014. This report on Form 6-K is hereby incorporated by reference into the registrant’s Registration Statements onForm F-3 (File Nos. 333-177491, 333-184209 and 333-189603). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL PRODUCT PARTNERS L.P. Dated:October 27, 2014 By: Capital GP L.L.C., its general partner /s/ Petros Christodoulou Name: Petros Christodoulou Title: Chief Executive Officer and Chief Financial Officer of Capital GP L.L.C.
